DETAILED ACTION
Status of Claims
Claims 1, 4-5, and 10-11, 14-15, 18, and 20 have been amended.
Claims 1-20 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
103 Rejection: 
	Applicant’s arguments have been considered and are moot in view of new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 7-8, 10-13, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis (US 20180165673 A1) in view of Kim et al. (US 20170068953 A1), in further view of Eom (US 20160086549 A1) and Dereszynski et al. (US 10339546 B2).

In regards to Claims 1 and 11, Francis discloses:
A mobile communications device/a method of performing a transaction within a mobile device comprising: a near field communications (NFC) port (See Francis: Fig. 2 – NFC Controller – 21 – Francis discloses a NFC-enabled device containing a NFC Controller/Port); and 
a processor operable to: execute a trusted application within a trusted execution environment (TEE) for processing sensitive data (See Francis: Para. [0034] - “The trustlet in the TEE may be designed to obtain data from the applet in the SE in response to a request from the contactless-transaction application, and to send the security-endorsed data to the contactless-transaction application only if the data received from the applet has been validated.” – Francis discloses a TEE run on a processor capable of running a trustlet/trusted applet/application for the purpose of processing sensitive transaction data); and 

However, Francis fails to explicitly disclose:
execute a NFC driver within the TEE, the NFC driver configured to: communicate through a secure channel between the trusted application and the NFC port such that the sensitive data being exchanged across the secure channel are inaccessible to other processes being executed by the processor.

However, in a similar field of endeavor, Kim discloses:
execute a NFC driver within the TEE, the NFC driver configured to: communicate through a secure channel between the trusted application and the NFC port such that the sensitive data being exchanged across the secure channel are inaccessible to other processes being executed by the processor. (See Kim: Para. [0318] – “In an embodiment of the present disclosure, the TEE is capable of including a trusted OS and a trusted application. In addition, the TEE is capable of further including a security-related encryption module, drivers capable of collecting data from hardware that needs security, etc. The trusted application is capable of .

Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the hardware driver program used to collect/exchange data stored in the TEE of Kim for the hardware program used to facilitate the data communication/processing functionality between the TEE and contactless-transaction application disclosed by Francis in order to increase the overall security of the system by storing sensitive information and hardware functionality solely on the TEE and prevent data manipulation.

The combination of Francis and Kim fails to explicitly disclose:
Control a second NFC driver not within the TEE and a non-secure channel through the second NFC driver

However, in similar field of endeavor, Eom discloses:
A driver configured to control a second driver (See Eom: Para. [0027] – “The display also comprises a first data driver configured to i) transmit a first data signal to the first display panel, ii) transmit a first emission driver control signal to the first emission driver to control the first emission driver” – Eom discloses a first data driver configured to control a first emission driver).

Francis and Kim to use the master/slave control scheme using two drivers wherein a first driver is configured to control a second driver as disclosed Eom to control the NFC functionality of the system of the combination of Francis and Kim in order to improve security of the system by introducing a layered control scheme which provides an additional layer of security against attacks against the controlling driver. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date to execute the controlling NFC driver of the combination within the TEE using the method disclosed by Kim in order to further increase the security of the system by further separating the controlling driver and leveraging the security benefits of the TEE. Furthermore, it is obvious to one of ordinary skill in the art that a data driver, an emission driver, and an NFC driver, when given broadest reasonable interpretation, are functionally identical as all computer drivers are simply software written to allow for a computing device to operate/communicate with an associated system. 

However, the combination of Francis, Kim, and Eom fails to explicitly disclose:
controlling a non-secure channel through a second driver

However, in a similar field of endeavor, Dereszynski discloses:
controlling a non-secure channel through a driver (See Dereszynkski: col. 20: lines 3-8 – “in response to the system call, the operating system creates an open-socket-request message and, via a device driver, queues the message to the input queue of a communications controller and signals the communications controller to transmit the message to the processing center 2021;” – Dereszynski discloses a system capable of controlling a non-secure/open communications channel through a device driver.)

Francis, Kim, and Eom to control a non-secure channel by applying the method of controlling a non-secure communications channel through a driver as disclosed by Dreszynski to allow the NFC driver within the TEE the ability to control a non-secure NFC communications channel indirectly increasing the overall security of the system by allowing the system to maintain a higher level of separation between protected components within the TEE and components outside the TEE.

In regards to Claims 2 and 12, the combination of Francis, Kim, Eom, and Dereszynski discloses:
The mobile communications device of Claim 1, wherein the sensitive data are encrypted by the trusted application prior to transmission to the NFC port (See Francis: Para. [0094] – “the security-endorsed data is a One Time Code digitally signed by the SE 26 and also digitally signed by the TEE 24. However, the security endorsement may take many different forms, typically involving measures such as encryption, digital signature, provision of a shared secret, and so on” – Francis discloses a code/sensitive data being encrypted/signed by the trustlet).

In regards to Claims 3 and 13, the combination of Francis, Kim, Eom, and Dereszynski discloses:
The mobile communications device of Claim 1, wherein the processor is further operable to execute an interface for receiving encrypted sensitive data from an external source and transmitting the encrypted sensitive data to the trusted application (See Francis: Para. [0030] – “the trustlet is responsive to said request from the contactless-transaction application to communicate with the applet via said secure channel to generate security-endorsed data whose .

In regards to Claims 7 and 17, the combination of Francis, Kim, Eom, and Dereszynski discloses:
The mobile communications device of Claim 1, wherein the sensitive data comprises an application protocol data unit (APDU) (See Kim: Para. [0303] – “function transmits a token and a token cryptogram through a communication module (e.g., NFC), using a message specification related to a POS terminal (reader), e.g., application protocol data unit (APDU).” – Kim discloses that the transmitted data comprises an APDU).

In regards to Claims 8 and 18, the combination of Francis, Kim, Eom, and Dereszynski discloses:
The mobile communications device of Claim 7, wherein the APDU comprises payment credentials for a credit transaction (See Kim: Para. [0169] – “In an embodiment of the present disclosure, the payment applet is capable of creating payment information (e.g., a token, a token cryptogram”, See Kim: Para. [0303] – “function transmits a token and a token cryptogram through a communication module (e.g., NFC), using a message specification related to a POS terminal (reader), e.g., application protocol data unit (APDU).” – Kim discloses that the transmitted data comprises an APDU containing a token and token cryptogram which is considered payment information).

In regards to Claims 10 and 20, the combination of Francis, Kim, Eom, and Dereszynski discloses:
The mobile communications device of Claim 1, wherein the sensitive data comprises encrypted sensitive data transmitted to the NFC driver and the NFC driver is further operable to decrypt the encrypted sensitive data prior to transmission to the NFC port (See Francis: Para. [0094] – “However, the security endorsement may take many different forms, typically involving measures such as encryption, digital signature, provision of a shared secret, and so on.”).

Claim 4, 6, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis in view of Kim in further view of Eom, Dereszynski, and Chang (US 20200126064 A1).

In regards to Claims 4 and 14, the combination of Francis, Kim, Eom, and Dereszynski discloses the mobile communications device of claim 1 but fails to explicitly disclose:
wherein the processor is further operable to: execute a host card emulator (HCE) for managing transactions through the NFC port; and execute the second NFC driver for exchanging non-sensitive data between the NFC port and the HCE.

However, in a similar field of endeavor, Chang discloses:
wherein the processor is further operable to: execute a host card emulator (HCE) for managing transactions through the NFC port (See Chang: Para. [0022] – “According to a third aspect, a terminal is provided. The terminal is used as a first terminal and includes a near field communication NFC chip, a power management unit PMU, and a main processor, and a first security element SE is disposed in or a host-based card emulation HCE application is run on the main processor. The NFC chip is configured to: when the main processor is powered off, receive an application selection instruction sent by a second terminal, where the application selection instruction is used to instruct to process an NFC service by using an application in the first SE or the HCE application. The NFC chip is further configured to send a power-on trigger signal to the PMU.” – Chang discloses an HCE executed on a processor for managing data handled by a NFC device.)

Chang in combination with the driver program of the combination of Francis, Kim, Eom, and Dereszynski in order to decrease manufacturing cost of the invention by leveraging Host-based card emulation via HCE thus removing the need to include a physical secure element within the invention for performing NFC transactions .

In regards to Claims 6 and 16, the combination of Francis, Kim, Eom, Dereszynski, and Chang discloses:
The mobile communications device of Claim 3, wherein the interface comprises a host card emulator (HCE) (See Chang: Para. [0022] – “According to a third aspect, a terminal is provided. The terminal is used as a first terminal and includes a near field communication NFC chip, a power management unit PMU, and a main processor, and a first security element SE is disposed in or a host-based card emulation HCE application is run on the main processor. The NFC chip is configured to: when the main processor is powered off, receive an application selection instruction sent by a second terminal, where the application selection instruction is used to instruct to process an NFC service by using an application in the first SE or the HCE application. The NFC chip is further configured to send a power-on trigger signal to the PMU.” – Chang discloses an HCE executed on a processor for managing data handled by a NFC device.).

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis in view of Kim in further view of Eom, Deresyznski and Choudha et al. (US 20190182452 A1).

In regards to Claims 5 and 15, the combination of Francis, Kim, Eom, and Dereszynski discloses the mobile communications device of claim 1 but fails to explicitly disclose:
wherein the NFC driver is further operable to selectively enable and disable the another NFC driver during the exchange of sensitive data between the trusted application and the NFC port through the secure channel.

However, in a similar field of endeavor, Choudha discloses:
selectively enabling and disabling a program driver (See Choudha: Para. [0089] – “in some examples, a display HAL application (not shown) or the application itself may output a flag to display driver 48 that selectively enables or disables display driver 48 from using information of user activity”).

Therefore, it would have been obvious to one of ordinary skill before the effective filing date to use the selective enabling/disabling capabilities of Choudha in order to selectively enable and disable the NFC drivers of the combination of Francis, Kim, Eom, and Dereszynski in order to increase the overall security of the system by ensuring that data travelling through each secure channel cannot mistakenly be sent to the wrong NFC port.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francis in view of Kim in further view of Eom, Dereszynski, and Brickell (US 20180287802 A1)

In regards to Claims 9 and 19, the combination of Francis, Kim, Eom, and Dereszynski discloses the mobile device of claim 3 but fails to explicitly disclose:
wherein the TEE is associated with a certificate accessible by an external device through the interface to verify the TEE with a root certificate authority.

However, in a similar field of endeavor, Brickell discloses:
wherein the TEE is associated with a certificate accessible by an external device through the interface to verify the TEE with a root certificate authority (See Brickell: Para. [0090] – “causing a trusted third party application to execute within the trusted execution environment; … determining, by the trusted third party application, a policy of the verifier; encoding, by the trusted third party application, the policy into a trusted third party anonymous certificate for the signed public key; issuing, by the trusted third party application, the trusted third party anonymous certificate without including identification information of the client platform; and sending, by the trusted third party application, the trusted third party anonymous certificate to the user client attestation application.”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the certificate associated with a TEE of Brickell in the NFC enabled device of the combination of Francis, Kim, Eom, and Dereszynski in order to increase the overall security of the system by enabling a third party to verify the integrity of the TEE through the use of a verifiable certificate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bartels (US 20190138701 A1) discloses mobile terminal/deice containing a secure elements configured to transmit data in the form of protected/secure interactions using cryptographic methods such as one-way functions.
Hong (US 20170132618 A1) discloses a mobile device containing a TEE containing sensitive information such as a key pair as well as a NFC communications port configured to transmit data.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K PHAN/Examiner, Art Unit 3699                      

/JAY HUANG/Primary Examiner, Art Unit 3685